 COPELAND REFRIGERATION CORPORATION533COPELAND REFRIGERATIONCoRPORATION IandINTERNATIONAL ASSOCIA-TION OFMACHINISTS,AFL, PETITIONER.CaseNo. 8-RC-2336.Febl' u'iy 7,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carroll L. Martin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.One of the Intervenors, United Electrical, Radio & MachineWorkers of America, Local 776, herein called UE, contends that thecurrent contract with the Employer which is effective until June 8,1955, is a bar to this proceeding.The Petitioner, herein called AFL,and the other Intervenor, International Union of Electrical, Radio &Machine Workers, CIO, herein called IUE-CIO,2 assert that the con-tract is not a bar because of a schism within the ranks of the contract-ing union.A committee composed of the members of the contracting union'slocal, Local 776, LIE, who were employed by the Employer was formedto consider disaffiliation from the UE.A meeting was called by thiscommittee to consider disaffiliation from the UE and affiliation withthe AFL. The prime motivation for this action was the alleged Com-munist domination of the UE. A newspaper advertisement and circu-lars were utilized to give notice of the meeting.On September 22,1954, 2 meetings were held ; 1 meeting was held for the day shift and1 for the night shift.A secret ballot on the motion to disaffiliate fromthe UE and affiliate with the AFL showed that 243 members of thelocal were in favor of the motion; 68 members were not in favor; and6 ballots were void.At the time of the meeting 850 of the Employer'semployees were members of the local.No member of the AFL attended the meeting. The only aid given.to the disaffiliation committee by the AFL was to compose the circu-lars announcing the meeting and to mimeograph such circulars andthe ballots used for the disaffiliation vote.The Board has held undercircumstances comparable to those in the present case, that the expul-sion of a labor union bar its parent coupled with the later disaffiliationaction on the local level for reasons related to the expulsion; creates1The Employei s name appeals as amended at the heatingIUE-CIO was allowed to intervene on the basis of a showing of interest111 NLRB No. 84. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDa schism which warrants the holding of an election despite a contractexisting between the local and the employer.3Accordingly, for thisreason we find that the contract between the Employer and the Inter-venor, UE, does not bar the instant proceeding .44.The parties stipulate and we find that the following employees ofthe Employer constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'splants in Sidney, Ohio, including truckdrivers and group leaders, butexcluding office and clerical employees, nurses, draftsmen, designingengineers, development engineers, timekeepers, shipping and receiv-ing clerks, watchmen, superintendents, general foremen, foremen, as-sistant foremen, chief inspectors, chief of stock control, and all othersupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]IA. C. Lawrence Leather Company,108 NLRB 546;General Electric Apparatus & Serv-ice Shop,110 NLRB 1054.4Member Rodgers concurs in the direction of election herein, but finds it unnecessaryto decide whether there has been a schism. Instead, he would refuse to recognize thecontract of the Intervenor as a bar for reasons of broad public policy.Local 776's parentorganization, the UE, was expelled from the Congress of Industrial Organizations becauseof Communist dominationUnder these circumstances, the availability of the Board'sprocesses to the Intervenor would not, in Member Rodgers' opinion, effectuate the policiesof the Act nor properly serve the interests of national security.JEWETT &SHERMANCO.,PETITIONERandWAREHOUSE EMPLOYEESLOCAL UNIONNo.570, INTERNATIONAL BROTHERHOOD OF TEAMSTERS.CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA, AFL.Case No. 5-RM-268. February 7, 1955Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onNovember 8, 1954,1 an election by secret ballot was conducted hereinon November 16, 1954, under the direction and supervision of theRegional Director for the Fifth Region, among the employees in theunit found appropriate by the Board.At the conclusion of the elec-tion, the parties were furnished with a tally of ballots.The tallyshowed that of approximately 102 eligible voters, 91 valid ballots werecounted, of which 33 were for the Union and 58 against. In addition,9 ballots were challenged.On November 22, 1954, the Union filed objections to conduct affect-ing the results of the election.The Regional Director investigated theobjections and on December 8, 1954, issued his report on objections in1110 NLRB 806.111 NLRB No. 80.